                   UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                   Case No. 19-CR-198-3-JPS
 v.

 JOANNA JOHNSON,
                                                                    ORDER
                      Defendant.


       On June 15, 2021, a single-count information was filed charging

Defendant with conspiring to possess and distribute a controlled substance

in violation of 21 U.S.C. §§ 841(a)(1), 841(b)(1)(C), and 846. (Docket #84). On

June 15, 2021, the parties entered into an amended plea agreement as to the

single count of the Information. (Docket #85, #90).

       The parties appeared before Magistrate Nancy Joseph on June 28,

2021 to conduct a plea colloquy pursuant to Federal Rule of Criminal

Procedure 11. (Docket #89). Defendant entered a plea of guilty as to the

single count of the Information. (Id.) After cautioning and examining

Defendant under oath concerning each of the subjects mentioned in Rule

11, Magistrate Judge Joseph determined that the guilty plea was knowing

and voluntary, and that the offense charged was supported by an

independent factual basis containing each of the essential elements of the

offenses. (Id.)

       On June 28, 2021, Magistrate Judge Joseph filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea

of guilty be accepted; (2) a presentence investigation report be prepared;

and (3) Defendant be adjudicated guilty and have a sentence imposed



  Case 2:19-cr-00198-JPS Filed 07/26/21 Page 1 of 2 Document 91
accordingly. (Id.) Pursuant to General Local Rule 72(c), 28 U.S.C.

§ 636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties

were advised that written objections to that recommendation, or any part

thereof, could be filed within fourteen days of the date of service of the

recommendation. (Id.) To date, no party has filed such an objection. The

Court has considered Magistrate Judge Joseph’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge Nancy Joseph’s Report and

Recommendation (Docket #89) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 26th day of July, 2021.

                                   BY THE COURT:




                                   J.P. Stadtmueller
                                   U.S. District Judge




                            Page 2 of 2
  Case 2:19-cr-00198-JPS Filed 07/26/21 Page 2 of 2 Document 91
